UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2134


ANBASA TRAZELL,

                    Plaintiff - Appellant,

             v.

DELAWARE ELEVATOR, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:20-cv-02265-RDB)


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anbasa Trazell, Appellant Pro Se. Maurice Baskin, Rosa Schware Trembour, LITTLER
MENDELSON PC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anbasa Trazell appeals the district court’s order granting Defendant’s motion to

dismiss Trazell’s complaint filed pursuant to Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e to 2000e-17, for failure to exhaust administrative remedies, for failure to

state a claim, and because Trazell’s claims are time-barred. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Trazell v. Delaware Elevator, Inc., No. 1:20-cv-02265-RDB (D. Md. Oct. 8, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2